DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 3/17/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Election by Original Presentation
Newly submitted claim 25 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Invention II (claim 25, directed to a method for wet etching a wafer) and Invention I (claims 1-16, 18, and 20-22), directed to wet etching apparatuses) are related as process and apparatus(es) for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus(es) as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as a DI-water and/or isopropyl alcohol cleaning process.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of the different classification, and
The inventions require a different field of search (for example, searching different groups/subgroups) and employing different search strategies.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 25 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Status
Claims 1-16, 18, 20-22, and 25 are pending.
Claims 17, 19, and 23-24 are cancelled.
Claim 25 is withdrawn.

Claim Objections
Claim 1 is objected to due to the following informalities: in line 3, the comma between “unit” and “on” is superfluous, and may be deleted.
Claim 22 is objected to due to the following informalities: line 10 should read “an outlet pipe”, and line 11 should read “the process bath” for enhanced clarity and proper antecedent basis.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the scanning unit (claim 1) must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: 
“a scanning unit” in claim 1, described operationally in at least pars. [0056]-[0058] of the Specification.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Regarding claim 1
Regarding claims 2-16, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.

Claims 18 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 18, the limitation “a process controller configured to…control the laser unit such that the wafer is irradiated by the laser beam during the flowing of the etchant” is regarded as new matter. Particularly, the disclosure does not describe (see pars. [0047]-[0049], [0052], [0054], and [0071]) or depict (see Fig. 2, absence of control lines from process control unit #80 to light source #45 or optical system #47) wherein the process controller is configured with programming to operate elements of the laser unit. As such, this limitation is regarded as new matter.
Regarding claims 20-21, the claims are rejected at least based upon their dependencies to claim 18, whose defects they inherit.
Regarding claim 22, the limitation “a process controller configured to…control the laser unit such that the wafer is irradiated by the laser beam during the flowing of the etchant” is regarded as new matter. Particularly, the disclosure does not describe (see pars. [0047]-[0049], [0052], [0054], and [0071]) or depict (see Fig. 2, absence of control lines from process control unit #80 to light source #45 or optical system #47) 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a scanning unit” (claim 1 and claims dependent thereon) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 1-16 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sotoaka (US Pub. 2009/0114619) in view of Yoo (US Pub. 2008/0132045).
Regarding claim 1, Sotoaka teaches a wet etching apparatus ([0203] and Fig. 9, entirety), comprising:
a process bath ([0204] and Fig. 9, receptacle #40) having an internal space configured to receive an etchant ([0204]: solution holding means, see Fig. 9; [0005]: chemical etching solution) and having a support unit ([0204] and Fig. 9, holder #43), on which a wafer is disposed to be in contact with the etchant ([0204] and Fig. 9, processing object #42);

	an inlet pipe (see annotated Fig. 9 below) configured to supply the etchant to the internal space of the process bath ([0204] and Fig. 9, tank #49 via valve #50 supplies solution to receptacle #40).

    PNG
    media_image1.png
    362
    567
    media_image1.png
    Greyscale


Sotoaka does not teach wherein the light unit is a laser unit configured to direct a laser beam to the wafer, nor a scanning unit configured to move the laser beam such that an entirety of a top surface of the wafer is irradiated thereby.
However, Yoo teaches a laser unit (Yoo – [0036] and Fig. 2, laser source #216) disposed above a process chamber (Yoo – Fig. 2, above chamber #204) and configured to direct a laser beam to the wafer (Yoo – [0041] and Fig. 2, collimated laser beam #217 to substrate #210) and to heat the wafer thereby (Yoo – Abstract), and a scanning unit (Yoo – [0038] and Fig. 2, beam control #220 including scanning optics) configured to move the laser beam (Yoo – [0038]: translate parallel to the wafer surface, angle, and/or the top surface). (Examiner notes “an entirety of a top surface” is not so limited to “the entire top surface”, and can be met by a laser covering an entire portion of the total top surface.)
Sotoaka and Yoo both teach semiconductor processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the light unit as taught by Sotoaka with the scanning laser unit as taught by Yoo in order to illuminate and selectively heat a wafer (Yoo – [0016]), utilize high energy levels compared to traditional heat sources (Yoo – [0040]), and control the spatial extent of laser processing (Yoo – Abstract).

To clarify the record, the claim limitations “configured to receive an etchant and having a support unit, on which a wafer is disposed to be in contact with the etchant”, “configured to direct a laser beam to the wafer and to heat the wafer thereby”, “configured to move the laser beam such that an entirety of a top surface of the wafer is irradiated thereby”, and “configured to supply the etchant to the internal space of the process bath” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The intended uses are explicitly taught by modified Sotoaka above.

Regarding claim 2, Sotoaka does not teach wherein the laser unit comprises a laser light source configured to emit the laser beam and an optical system disposed between the laser light source and the process bath and configured to expand an area of the laser beam.
However, Yoo teaches wherein the laser unit comprises a laser light source (Yoo – [0036] and Fig. 2, laser source #216) configured to emit the laser beam (Yoo – [0041] and Fig. 2, laser beam #217) and an optical system (Yoo – [0038] and Fig. 2, beam control #220 with scanning/focusing optics) disposed between the laser light source and the process chamber (Yoo – Fig. 2, source #216 emitting laser #217 passing through optics #220 to chamber #204) and configured to expand an area of the laser beam (Yoo – [0038]: beam control #220 positions and concentrates the light energy at a selected area of the wafer; Abstract: control the spatial extent of laser processing).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the light unit as taught by Sotoaka with the scanning laser unit and optics as taught by Yoo in order to illuminate and selectively heat a wafer (Yoo – [0016]), utilize high energy levels compared to traditional heat sources (Yoo – [0040]), and control the spatial extent of laser processing (Yoo – Abstract).

Regarding claim 3, the entire claim is regarded as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). The modified Sotoaka apparatus would be capable 
Furthermore, “the entirety of the top surface of the wafer” is merely a statement regarding the contents of an apparatus and/or a material or article worked upon by an apparatus. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. One of ordinary skill in the art would also recognize that semiconductor substrates can comprise a variety of different shapes and sizes.

Regarding claim 4, Sotoaka does not teach wherein the laser unit comprises a laser light source emitting a line-type laser beam.
However, Yoo teaches wherein the laser unit comprises a laser light source (Yoo – [0036] and Fig. 2, laser source #216) emitting a laser beam (Yoo – [0041] and Fig. 2, laser beam #217).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the light unit as taught by Sotoaka with the scanning laser unit and optics as taught by Yoo in order to illuminate and selectively heat a wafer (Yoo – [0016]), utilize high energy levels compared to traditional heat sources (Yoo – [0040]), and control the spatial extent of laser processing (Yoo – Abstract).



Regarding claim 5, Sotoaka does not teach a housing having a closed space in which the laser unit is disposed, the closed space being configured to be depressurized or maintained in a vacuum state.
However, Yoo teaches a housing have a closed space in which the laser unit is disposed (Yoo – [0036] and Fig. 2, laser source depicted as a closed structure).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the light unit as taught by Sotoaka with the scanning laser unit and optics as taught by Yoo in order to illuminate and selectively heat a wafer (Yoo – [0016]), utilize high energy levels compared to traditional heat sources (Yoo – [0040]), and control the spatial extent of laser processing (Yoo – Abstract).
To clarify the record, the limitation “configured to be depressurized or maintained in a vacuum state” is regarded as an intended use of the apparatus and is given weight 

Regarding claim 6, Sotoaka teaches wherein the support unit is disposed in the internal space of the process bath (Sotoaka – [0204] and Fig. 9, holder #43 in solution #41 in receptacle #40) and is configured to immerse the wafer in the etchant (Sotoaka – Fig. 9, processing object #42 immersed), 
Sotoaka does not teach wherein the process bath comprises a transparent window through which the laser beam passes to the wafer disposed on the support unit.  
However, Yoo teaches a transparent window (Yoo – [0037] and Fig. 2, window #230 transparent to selected wavelength) through which the laser beam passes to the wafer (Yoo – Fig. 2, beam #217 passing through window #230 to wafer #210) disposed on a support unit (Yoo - [0035] and Fig. 2, wafer support #212).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the light unit as taught by Sotoaka with the laser unit and window as taught by Yoo in order to illuminate and selectively heat a wafer (Yoo – [0016]), utilize high energy levels compared to traditional heat sources (Yoo – [0040]), control the spatial extent of laser processing (Yoo – Abstract), and to maximize the effectiveness of the light energy incident on the wafer (Yoo – [0037]).


Regarding claim 7, Sotoaka teaches wherein the top surface of the wafer faces upward, and is a surface to be treated of the wafer (Sotoaka – Fig. 9, processing object #42 with an upper surface facing upward; [0002]: semiconductor substrate). 
To clarify the record, the entire claim is regarded as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended uses.  See MPEP 2114(II). Sotoaka explicitly teaches the intended uses, as above.
Furthermore, “the top surface of the wafer” and “a surface to be treated of the wafer” are merely statements regarding the contents of an apparatus and/or a material or article worked upon by an apparatus. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 8, Sotoaka teaches wherein the process bath has an inlet (Sotoaka – [0205] and Fig. 9, liquid supply valve #50) configured to open and close the internal space of the process bath (Sotoaka – Fig. 9: opens and closes the receptacle #40 to the tank #49).
To clarify the record, the limitation “configured to open and close the internal space of the process bath” is regarded as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Sotoaka explicitly teaches the intended uses, as above.

Regarding claim 9, Sotoaka teaches wherein the support unit (Sotoaka – [0204] and Fig. 9, holder #43) comprises an opening (see annotated Fig. 9 below) disposed at an upper portion of the process bath (as below, is located in a portion not directly on the bottom of the process bath) and recessed into the internal space (Sotoaka – Fig. 9, the space occupied by solution #41) and a supporting part disposed around the opening (see below) and supporting an outer peripheral portion of the wafer (see below, supporting processing object #42).  

    PNG
    media_image2.png
    406
    665
    media_image2.png
    Greyscale

To clarify the record, the limitation “supporting an outer peripheral portion of the wafer” is regarded as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Sotoaka explicitly teaches the intended uses, as above.
 

Regarding claim 10, the entire claim is regarded as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Modified Sotoaka would be capable of performing the intended uses by virtue of the laser unit (as taught by Yoo) combined with the process bath and wafer support structure (as taught by Sotoaka), as combined above.
Furthermore, “a surface to be treated of the wafer” and “the top surface of the wafer that is located opposite” are merely statements regarding the contents of an apparatus and/or a material or article worked upon by an apparatus. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.
 
Regarding claim 11, the entire claim is regarded as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Modified Sotoaka would be capable of performing the intended uses by the process bath and wafer support structure (as taught by Sotoaka).
Furthermore, “the wafer” and “a surface to be treated of the wafer” are merely statements regarding the contents of an apparatus and/or a material or article worked upon by an apparatus. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. 

Regarding claim 12, the entire claim is regarded as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended uses.  See MPEP 2114(II). Modified Sotoaka would be capable of performing the intended use by virtue of the valve and tank structure (as taught by Sotoaka, Fig. 9), which could be set to any desired flow rate.
The Examiner further notes the claim reads strangely, since the SI unit of “flow rate” is m3/sec (volume/second), where the claim recites 0.1 to 1.0 m/sec (distance/second).

Regarding claim 13, Sotoaka teaches wherein the inlet pipe comprises an etchant injection unit (see annotated Fig. 9 below, portion of pipe leading from tank #49 through valve #50 to receptacle #40) disposed on a first side of the process bath (see below, outer sidewall) and configured to inject the etchant into the internal space of the process bath (Sotoaka – [0204] and see Fig. 9), and an outlet pipe (Sotoaka – [0204] and Fig. 9, discharge pipe #52) disposed on a second side of the process bath (see below, lower sidewall) and configured to discharge the etchant from the internal space of the process bath (Sotoaka – [0204] and see Fig. 9).  

    PNG
    media_image3.png
    362
    552
    media_image3.png
    Greyscale

To clarify the record, the limitations “configured to inject the etchant into the internal space of the process bath” and “configured to discharge the etchant from the internal space of the process bath” are regarded as intended uses of the apparatus and is given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Sotoaka explicitly teaches the intended uses, as above.

Alternatively, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sotoaka (US Pub. 2009/0114619) in view of Yoo (US Pub. 2008/0132045), as applied to claims 1-13 above, and further in view of Markle (US Patent 6,531,681).
The limitations of claims 1-13 are set forth above.
Regarding claim 4, alternatively: modified Sotoaka does not explicitly teach wherein the laser unit comprises a laser light source emitting a line-type laser beam (emphasis added to show distinguishing feature).
However, Markle teaches a laser unit comprising a laser light source emitting a line-type laser beam (Markle – C2, L1-9: at least one line source with one or more laser diodes, creates a narrow line or strip image).  
.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sotoaka (US Pub. 2009/0114619) in view of Yoo (US Pub. 2008/0132045), as applied to claims 1-13 above, and further in view of Murakami (US Pub. 2019/0198344). 
The limitations of claims 1-13 are set forth above.
 Regarding claim 14, modified Sotoaka does not teach an etchant circulation unit connected to the etchant injection unit and the outlet pipe and configured to circulate the etchant.
However, Murakami teaches an etchant circulation unit (Murakami – [0141] and Fig. 14, pipe L3, pump P, valve V3, pipe L5, heater H, pipe L7, filter F, and pipe L8 constituting a circulation channel) connected to the etchant injection unit (Murakami – [0139] and Fig. 14, buffer tank #31 dispensing into tank #30) and the outlet pipe (Murakami – [0141] and Fig. 14, pipe L3 leading from storage tank #301) and configured to circulate the etchant (Murakami – [0141]-[0143] detailing operation).

To clarify the record, the limitations “configured to circulate the etchant” is regarded as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Modified Sotoaka would be capable of performing the intended uses as explicitly taught by Murakami, as combined above.

Regarding claim 15, modified Sotoaka does not teach a concentration detector configured to detect a concentration of the etchant and/or a concentration of an element to be etched.
However, Murakami teaches a concentration detector (Murakami – [0201] and Fig. 18, densitometer D1) configured to detect a concentration of the etchant (Murakami – [0201]: measure the phosphoric acid, hexafluorosilicic acid, and sulfuric acid concentration).
Modified Sotoaka and Murakami both teach liquid etching apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sotoaka apparatus with the concentration detector as taught by Murakami in order to control/measure the concentration of etchant (Murakami - [0201]) and control 
To clarify the record, the limitations “configured to detect a concentration of the etchant and/or a concentration of an element to be etched” is regarded as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Modified Sotoaka would be capable of performing the intended uses as explicitly taught by Murakami, as combined above.

Regarding claim 16, the entire claim is merely a statement regarding the contents of an apparatus and/or a material or article worked upon by an apparatus. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. 
Additionally, Sotoaka explicitly teaches where phosphoric acid is commonly used (Sotoaka – [0028]) as an etchant for silicon (Sotoaka – [0033]).

Claims 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sotoaka (US Pub. 2009/0114619) in view of Yoo (US Pub. 2008/0132045) and Murakami (US Pub. 2019/0198344). 
Regarding claim 18, Sotoaka teaches a wet etching apparatus ([0203] and Fig. 9, entirety), comprising:
a process bath ([0204] and Fig. 9, receptacle #40) having an internal space configured to receive an etchant ([0204]: solution holding means, see Fig. 9; [0005]: chemical etching solution) and having a support unit ([0204] and Fig. 9, holder #43) 
a light unit ([0204] and Fig. 9, light source #45) disposed above the process bath ([0204] and Fig. 9, vertically above) emitting light and configured to expose the wafer with the light ([0205] and Fig. 9, UV light #46);
an inlet pipe (see annotated Fig. 9 below) and an outlet pipe ([0204] and Fig. 9, discharge pipe #52) respectively provided on opposite sides of the process bath (Fig. 9, vertical sidewall and horizontal bottom wall are opposite; Merriam-Webster dictionary defines “opposite” as “having a position on the other or further side of something”, where the side and bottom walls are opposite at least the corner that connects the two walls; additionally, the bottom wall extends to the opposite sidewall, and thus is in an area opposite the other sidewall); and

    PNG
    media_image1.png
    362
    567
    media_image1.png
    Greyscale

a process controller configured to control the circulation pump such that the etchant flows into the internal space of the process bath through the circulation pipe, and to control the laser unit such that the wafer is irradiated by the laser beam during the flowing of the etchant.

Sotoaka does not teach wherein the light unit is a laser unit emitting a laser beam nor an optical system expanding an area of the laser beam and configured to expose the wafer with the expanded laser beam.
However, Yoo teaches a laser unit (Yoo – [0036] and Fig. 2, laser source #216) disposed above a process chamber (Yoo – Fig. 2, above chamber #204) and having a laser light source (as above, laser source #216) emitting a laser beam (Yoo – [0041] and Fig. 2, collimated laser beam #217) and an optical system (Yoo – [0038] and Fig. 2, beam control #220 including scanning optics) expanding an area of the laser beam (Yoo – [0038]: concentrate the light at a selected area of the wafer) and configured to expose the wafer with the expanded laser beam (as above, see [0038] and Fig. 2).
Sotoaka and Yoo both teach semiconductor processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the light unit as taught by Sotoaka with the scanning laser unit as taught by Yoo in order to illuminate and selectively heat a wafer (Yoo – [0016]), utilize high energy levels compared to traditional heat sources (Yoo – [0040]), and control the spatial extent of laser processing (Yoo – Abstract).

Modified Sotoaka does not teach a circulation pipe connecting the inlet pipe and the outlet pipe, nor a circulation pump mounted on the circulation pipe, nor wherein the process controller is configured to control the circulation pump such that the etchant flows into the internal space of the process bath through the circulation pipe.

Modified Sotoaka and Murakami both teach liquid etching apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sotoaka apparatus with the circulation unit as taught by Murakami in order to remove impurities (Murakami – [0201]).

To clarify the record, the claim limitations “configured to receive an etchant”, “configured to support a wafer that is in contact with the etchant”, “emitting a laser beam”, and “expanding an area of the laser beam and configured to expose the wafer with the expanded laser beam” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The intended uses are explicitly taught by modified Sotoaka above.

Regarding claim 20, Sotoaka teaches an etchant storage unit (Sotoaka – [0205] and Fig. 9, tank #49) connected to the inlet pipe (Sotoaka – Fig. 9, connected to pipe with valve #50 filling receptacle #40) and configured to supply a pure etchant (Sotoaka – [0205]: supplies solution; [0005]: etchants).

Modified Sotoaka (Sotoaka modified by Yoo) does not teach a first concentration detecting unit connected to the outlet pipe or the circulation pipe and configured to detect the concentration of the element to be etched discharged from the process bath.
However, Murakami teaches a first concentration detecting unit (Murakami – [0201] and Fig. 18, densitometer D1 that measures various concentrations) connected to a circulation pipe (Murakami – [0201] and Fig. 18, pipe L12 of circulation part #421).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sotoaka apparatus with the first concentration detector as taught by Murakami in order to control/measure the concentration of etchant (Murakami - [0201]) and control the etchant concentration within a given concentration range to achieve a high selection ratio and suppress the deposition of silicon dioxide (Murakami - [0194]).  

To clarify the record, the limitations “configured to detect the concentration of the element to be etched discharged from the process bath” and “configured to supply a pure etchant according to the concentration of the detected element to be etched” are regarded as intended uses of the apparatus and are given weight to the extent that the .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sotoaka (US Pub. 2009/0114619), Yoo (US Pub. 2008/0132045), and Murakami (US Pub. 2019/0198344), as applied to claims 18, 20, and 22 above, and further in view of Ban (US Patent 6,001,215).
The limitations of claims 18, 20, and 22 are set forth above.
Regarding claim 21, modified Sotoaka (Sotoaka modified by Yoo) does not teach a second concentration detecting unit connected to the outlet pipe or the circulation pipe and configured to detect the concentration of the etchant discharged from the process bath, and a deionized water storage unit connected to the inlet pipe and supplying deionized water to the etchant according to the concentration of the detected etchant.
However, Murakami teaches a deionized water storage unit (Murakami – [0136] and Fig. 14, water supply source W) connected to the inlet pipe (Murakami Fig. 14, connected to inlet from tank #31 as well as L8 of the recirculation line) and supplying deionized water to the etchant (Murakami - [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the modified Sotoaka 

Modified Sotoaka (Sotoaka modified by Yoo and Murakami) does not teach a second concentration detecting unit connected to the outlet pipe or the circulation pipe and configured to detect the concentration of the etchant discharged from the process bath.
	However, Ban teaches two concentration detecting units (Ban – and Fig. 4, Si conc. monitor #6 and F conc. monitor #7) connected to the circulation pipe (see Ban Fig. 4, along line circulating bath and overflow tank).
	Modified Sotoaka and Ban both teach liquid etching apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize two concentration detecting units and the controller/supply feedback programming as taught by Ban in order to stabilize etching rates (Ban – C5, L13-29), increase treatment solution performance, and stabilize selection ratios (Ban – C1, L51-55).

Regarding claim 22, Sotoaka teaches a wet etching apparatus ([0203] and Fig. 9, entirety), comprising:
a process bath ([0204] and Fig. 9, receptacle #40) having an internal space configured to receiving an etchant ([0204]: solution holding means, see Fig. 9; [0005]: chemical etching solution) and including an opening (see annotated Fig. 9 below) and 

    PNG
    media_image2.png
    406
    665
    media_image2.png
    Greyscale

a light unit ([0204] and Fig. 9, light source #45) disposed above the process bath ([0204] and Fig. 9, vertically above) and configured to cast light ([0205] and Fig. 9, UV light #46) onto a surface of the wafer (Fig. 9);
an inlet pipe (see annotated Fig.9 below) configured to supply the etchant to the internal space of the process bath ([0204] and Fig. 9, tank #49 via valve #50 supplies solution to receptacle #40);

    PNG
    media_image1.png
    362
    567
    media_image1.png
    Greyscale

a outlet pipe ([0204] and Fig. 9, discharge pipe #52) configured to discharge the etchant from the internal space of the process ([0204] and see Fig. 9); and
a process controller ([0205]: control mechanism to automatically control apparatus operations) configured to control the light unit such that the wafer is irradiated by the light during the flowing of the etchant ([0205]: controller controls application of light from light source #45; [0143]: solution supplied intermittently or continuously by the controller). (The Examiner notes the claim requires “during the flowing of the etchant” and is thus not limited to the etchant flowing into the process bath, and can be also met by any flow of solution within the process bath even when the inlet valve is closed).

Sotoaka does not teach wherein the light unit is a laser unit configured to cast a laser beam onto a surface opposite to a surface to be treated of the wafer such that the wafer is heated.
However, Yoo teaches a laser unit (Yoo – [0036] and Fig. 2, laser source #216) disposed above a process chamber (Yoo – Fig. 2, above chamber #204) and configured 
Sotoaka and Yoo both teach semiconductor processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the light unit as taught by Sotoaka with the scanning laser unit as taught by Yoo in order to illuminate and selectively heat a wafer (Yoo – [0016]), utilize high energy levels compared to traditional heat sources (Yoo – [0040]), and control the spatial extent of laser processing (Yoo – Abstract).

Modified Sotoaka does not teach a circulation pipe connecting the inlet pipe and the outlet pipe, nor a circulation pump mounted on the circulation pipe, nor wherein the process controller is configured to control the circulation pump such that the etchant flows into the internal space of the process bath through the circulation pipe.
However, Murakami teaches a circulation pipe connecting an inlet pipe (Murakami – [0136] and Fig. 14, pipe L8) and an outlet pipe (Murakami – [0136] and Fig. 14, pipe L3 connected to storage tank #301), a circulation pump (Murakami – [0136] and Fig. 14, pump P) mounted on the circulation pipe (see Fig. 14), and wherein a process controller is configured to control the circulation pump such that the etchant flows into the internal space of the process bath through the circulation pipe (Murakami – [0142]: pump and valve under electronic control/communication; [0198] and [0219]: control unit).


To clarify the record, the claim limitations “configured to receive an etchant”, “supporting an outer peripheral portion of the wafer”, “the wafer disposed on the supporting part in contact with the etchant”, “configured to cast a laser beam onto a surface opposite to a surface to be treated of the wafer such that the wafer is heated”, “configured to supply the etchant to the internal space of the process bath”, and “configured to discharge the etchant from the internal space of the process” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The intended uses are explicitly taught by modified Sotoaka above.

Response to Arguments
Applicant is thanked for their amendments to claim 21 to correct a minor informality. As such, the objection to claim 21 is withdrawn.

Applicant is thanked for their amendments to claims 7, 10-11, and 21 to correct issues of indefiniteness and/or antecedent basis. As such, the previous rejections of claims 7, 10-11, and 21 are withdrawn.

Applicant’s arguments with respect to the Imada reference have been considered by are moot, since the Examiner now relies upon the Yoo reference to teach features regarding the laser unit and related window.

Applicant asserts (Remarks, pg. 11) that Sotoaka fails to teach a process controller. Respectfully, Examiner disagrees, and the relevant citations are found above. The limitations of the process controller are taught by a combination of Sotoaka and Yoo, as are set forth above.

New claim 25 has been withdrawn as being drawn to a non-elected invention, since Applicant has already received an action on the merits of the apparatus claims as originally presented. Details of the Election by Original Presentation can be found at the beginning of this Office Action. As such, Applicant’s arguments with regard to claim 25 are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718